United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1865
                                     ___________

Dwight Laney,                         *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Eastern
      v.                              * District of Missouri.
                                      *
Kenneth S. Apfel, Commissioner of     *      [UNPUBLISHED]
Social Security Administration,       *
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: January 12, 2001

                                   Filed: January 19, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

        Dwight Laney sought social security disability insurance and supplemental
security income benefits asserting his diabetes, arthritis, bad back, and neck pain
disabled him. An administrative law judge (ALJ) decided that Laney could not return
to his past relevant work as a custodian, but that Laney retained the residual functional
capacity to perform other sedentary work. The Commissioner denied benefits, and
Laney sought judicial review. The district court concluded the decision was supported
by substantial evidence on the record as a whole. On appeal, Laney contends the ALJ
committed error in not calling a vocational expert to testify and in failing to make
appropriate credibility determinations of Laney's witnesses. Having carefully reviewed
the record, we reject Laney's contentions for the reasons given in the district court's
opinion. See 8th Cir. R. 47B. We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-